EXHIBIT 32.2 STATEMENT OF MANAGING DIRECTOR PURSUANT TO SECTION 1 Pursuant to Section 1350 of Title 18 of the United States Code, the undersigned, Richard J. DeGarmo, Managing Director of Biofuels Power Corporation (the “Company”), hereby certifies that: The Company’s Form 10-Q/A Report for the six months ended June 30, 2011 (the “Report”) fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Richard J. DeGarmo Richard J. DeGarmo, Managing Director Dated: September 14, 2011
